DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action vacates and replaces the Non-Final Office Action mailed 12/9/2021.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-19, in the reply filed on 12/3/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the step (b)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (b)” is not previously stated.  Applicant can consider using the term “step” in the preamble prior to listing (a), (b) and (c).
Claim 14 recites the limitation "the step (c)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (c)” is not previously stated.  Applicant can consider using the term “step” in the preamble prior to listing (a), (b) and (c).
Claim 14 recites the limitation "the step (c)" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “step (c)” is not previously stated.  Applicant can consider using the term “step” in the preamble prior to listing (a), (b) and (c).
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76 with evidence by Kruidenberg (US 2004/0210070).
Regarding Claim 14, Shi teaches a method of producing an oil-and-fat composition (See Abs., Section 2.), comprising subjecting an animal or vegetable oil and/or fat to: (a) a step of lipase treatment (See Abs., Section 2.2.); (b) a step of dehydration treatment (See Section 2.2.1, heating at 80-100 oC which dehydrates.) and (c) a step of heat treatment at 80 oC or more (See Section 2.2.1, heating at 80-100 oC.), wherein the step (b) is performed prior to the step (c) (See Section 2.2.1, where a first portion of the process can be deemed dehydration and a second portion heat treatment.), however, fails to expressly disclose dehydration treatment to a moisture content of less than 1.0% by mass.
The composition produced by Shi teaches a composition that inherently has a moisture content of less than 1.0% by mass for the reasons explained below with evidence by Kruidenberg (‘070) (See FIGs 1-3, Abs. and the corresponding paragraphs that describe the process.).  The general broad process and nature of the materials, including fats and oils that are processed and described by Kruidenberg (‘070) were very well known in the art the time of filing.
It was well known in the art at the time of filing that fat/oil molecules like those described by Shi are not water molecules but rather triglycerides that are hydrophobic due to their three long H-C chains.  When a plant or animal synthesizes triglycerides the enzymatic biologic reaction does not synthesize water, however, there other enzymatic biologic reactions that produce oil soluble hydratable and non-hydratable phosphatides.  These phosphatides are found in membrane walls where the hydrophobic end of the molecules are orientated towards the hydrophobic triglycerides while the hydrophilic end of the molecules are oriented towards hydrophilic molecules.  During the extraction process for recovering the triglycerides a non-polar solvent like hexane is used to extract crude oil material from the oil-laden raw materials.  This produced material is called miscella.  If the oil-laden material contains relatively high amounts of oil then these types of materials are subject to mechanical expelling prior to solvent extraction.  The extraction process can be a very dangerous and is subject a low vacuum environment where gases which may include water are condensed an removed.  The removal of the solvent from the miscella is by way of a distillation process that operates under high vacuum and water if present is condensed in condensers.  Now that crude oil is generated the tri-glycerides are purified.  This purification process is illustrated in FIGs 1-3 and the accompanying text of Kruidenberg (‘070).  The crude oil (raw oil) illustrated in FIG-1 is subject to degumming/alkali refining.  This degumming process involves using phosphoric acid to convert the non-hydratable phosphatides to hydratable phosphatides and then subjecting the crude oil to caustic, like NaOH, to remove the phosphatides.  After this stage in the process all or virtually all hydrophilic molecules have been removed from the oil and there are no longer any molecules that are attracted to water or water itself.  After degumming chemically refined oil is subject to bleaching where clay is introduced into the process.  The dusty clay can be very unhealthy Kruidenberg (‘070) the oil is purified with removal of free fatty acids and toxins if present by subjecting the oil to very high temperatures  and in a nearly a perfect vacuum (See para. 64 where the deodorizer operates at 240-245 oC and 2-3 mm Hg, absolute.) far above the boiling point of water.  The boiling point of water at 2-3 mm Hg, absolute is far below 100 oC.  Furthermore, it was well known in the art to store and handle the oils under nitrogen to protect the triglycerides from degradation.
  Due to the removal of all hydrophilic molecules and operating at temperatures/vacuum far beyond where water can be present the oil produced inherently contains 0% moisture.
It would have been clear to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and do not have an affinity for water and Shi’s heating to elevated temperatures with evidence by Kruidenberg (‘070) would provide for a composition with close to 0% moisture which is inclusive of less than 1.0% by mass.
Regarding Claim 15, Shi teaches a method of producing an oil-and-fat composition (See Abs., Section 2.), comprising the steps of: obtaining a lipase reaction product by subjecting an animal or vegetable oil and/or fat to lipase treatment (See Abs., Section 2.2.); obtaining a heated reaction product by subjecting an animal or vegetable oil and/or fat to dehydration treatment (See Section 2.2.1, heating at 80-100 oC which dehydrates.) and then heat treatment to 80 oC or more (See Section 2.2.1, heating at 80-100 oC.) and mixing the lipase reaction product and the heated reaction product (See Abs., Section 2.2.), however, fails to expressly disclose dehydration treatment to a moisture content of less than 1.0% by mass.
The composition produced by Shi teaches a composition that inherently has a moisture content of less than 1.0% by mass for the reasons explained below with evidence by Kruidenberg (‘070) (See FIGs 1-3, Abs. and the corresponding paragraphs that describe the process.).  The general broad process and nature of the materials, including fats and oils that are processed and described by Kruidenberg (‘070) were very well known in the art the time of filing.
It was well known in the art at the time of filing that fat/oil molecules like those described by Shi are not water molecules but rather triglycerides that are hydrophobic due to their three long H-C chains.  When a plant or animal synthesizes triglycerides the enzymatic biologic reaction does not synthesize water, however, there other enzymatic biologic reactions that produce oil soluble hydratable and non-hydratable phosphatides.  These phosphatides are found in membrane walls where the hydrophobic end of the molecules are orientated towards the hydrophobic triglycerides while the hydrophilic end of the molecules are oriented towards hydrophilic molecules.  During the extraction process for recovering the triglycerides a non-polar solvent like hexane is used to extract crude oil material from the oil-laden raw materials.  This produced material is called miscella.  If the oil-laden material contains relatively high amounts of oil then these types of materials are subject to mechanical expelling prior to solvent extraction.  The extraction process can be a very dangerous and is subject a low vacuum environment where gases which may include water are condensed an removed.  The removal of the solvent from the miscella is by way of a distillation process that operates under high vacuum and water if present is condensed in condensers.  Now that crude oil is generated the tri-glycerides are purified.  This purification process is illustrated in FIGs 1-3 and the accompanying text of Kruidenberg (‘070).  The crude oil (raw oil) illustrated in FIG-1 is subject to degumming/alkali refining.  This degumming process involves using phosphoric acid to convert the non-hydratable phosphatides to hydratable phosphatides and then subjecting the crude oil to caustic, like NaOH, to remove the phosphatides.  After this stage in the process all or virtually all hydrophilic molecules have been removed from the oil and there are no longer any molecules that are attracted to water or water itself.  After degumming chemically refined oil is subject to bleaching where clay is introduced into the process.  The dusty clay can be very unhealthy Kruidenberg (‘070) the oil is purified with removal of free fatty acids and toxins if present by subjecting the oil to very high temperatures  and in a nearly a perfect vacuum (See para. 64 where the deodorizer operates at 240-245 oC and 2-3 mm Hg, absolute.) far above the boiling point of water.  The boiling point of water at 2-3 mm Hg, absolute is far below 100 oC.  Furthermore, it was well known in the art to store and handle the oils under nitrogen to protect the triglycerides from degradation.
  Due to the removal of all hydrophilic molecules and operating at temperatures/vacuum far beyond where water can be present the oil produced inherently contains 0% moisture.
It would have been clear to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and do not have an affinity for water and Shi’s heating to elevated temperatures with evidence by Kruidenberg (‘070) would provide for a composition with close to 0% moisture which is inclusive of less than 1.0% by mass.
Regarding Claim 16, Shi teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See Abs., Sections 1, 2.1, 3.2 and Table 3, tallow.).
Regarding Claim 17, Shi teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See Abs., Sections 1, 2.1, 3.2 and Table 3, tallow.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76 with evidence by Kruidenberg (US 2004/0210070) in view of Pachauri et al. (US 2010/0192453) and Simmons et al. (US 5,178,892).
Regarding Claim 18, Shi teaches a method of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

  It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Shi’s process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been obvious to a person having ordinary skill in the art at the time of filing that Shi’s processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly every reasonable amounts possible.
Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes including 2-decenal (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri
  It would have been obvious and within the skill set a person having ordinary skill in the art at the time of filing with Shi and Simmons (‘892) before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
Regarding Claim 19, Shi teaches a method of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

  It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Shi’s process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been obvious to a person having ordinary skill in the art at the time of filing that Shi’s processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly every reasonable amounts possible.
Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes including 2-decenal (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri
  It would have been obvious and within the skill set a person having ordinary skill in the art at the time of filing with Shi and Simmons (‘892) before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 4, 2022